Case 2:20-cv-00791-GMN-BNW Document 1-1 Filed 04/29/20 Page 1 of 19

ee

Gulius Bradford

Name

HDSE; 0. Box 050

Tab y\ Optics, NV &4070
Bloor

Prison Number

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

a8 ie

Oithus by adh

Plaintiff 2 :20-cv-0079 1 -GMN-B NW

VS.
Ne l D CIVIL RIGHTS COMPLAINT
osha. D. Owens ; PURSUANT TO

42 U.S.C. § 1983

 

 

 

 

Defendant(s).

 

 

A. JURISDICTION

1) This complaint alleges that the civil rights of Plaintiff, , mn is adn k ,
(print plaintiff's name)

who presently resides at 2 O ( K l (gd , were violated by

the actions of the below-named individuals that were directed against Plaintiff at

Las \eqas / Nevada. on the following dates:

(institutigh/city where violation occurred)

November 2, 2014. November 2, 2ol4., and November 2, A014 .

(Claim 1) (Claim 2) (Claim 3)

 

Revised 7/8/19
Case 2:20-cv-00791-GMN-BNW Document 1-1 Filed 04/29/20 Page 2 of 19

Make a copy of this page to provide the below
information if you are naming more than five ‘L defendants

2) Defendant Jos hua D. Owens Works oe a eli Q COMMS, and is
(full name of first defendant) (address of first defendant)

employed as (C . This defendant is sued in_ his/her
(defendant’s position oad ie if any)

x individual xX official capacity. (Check one or both.) Explain how this defendant was acting

 

 

3) Defendant resides at , and is

 

 

employed as . This defendant is sued in_ his/her
___ individual ___ official capacity. (Check one or both.) Explain how this defendant was acting

under color of law:

 

 

4) Defendant resides at , and is

 

 

employed as . This defendant is sued in his/her

 

___ individual __ official capacity. (Check one or both.) Explain how this defendant was acting

under color of law:

 

 
Case 2:20-cv-00791-GMN-BNW Document 1-1 Filed 04/29/20 Page 3 of 19

5) Defendant resides at , and is

 

 

employed as . This defendant is sued in_ his/her
___ individual __ official capacity. (Check one or both.) Explain how this defendant was acting

under color of law:

 

 

6) Defendant resides at , and is

 

 

employed as . This defendant is sued in his/her
____ individual __ official capacity. (Check one or both.) Explain how this defendant was acting

under color of law:

 

 

7) Jurisdiction is invoked pursuant to 28 U.S.C. § 1343(a)(3) and 42 U.S.C. § 1983. If you wish to
assert jurisdiction under different or additional statutes, list them below.

Ab U-S.C.8 AOS $U.S.C.8220\(a

 

B. NATURE OF THE CASE

8) Briefly state the background of your case.

|. Lam o Mode defendant awaiting tial in tne Kalin di at istic Louch

Jor\\ouaty, Nevado. Wase No. (4ULOO9e%). line Court, i thal mater, has aMpointedt

 

 

2. DOTWCOn Wuid-Wen tomper o 0 Y HIG WUE JUOver o q A CAI Wid
v {

OViMarilu WIT \josl uD. Owen Reena Pelend i ),M Tobiason Cd C m|
Case 2:20-cv-00791-GMN-BNW Document 1-1 Filed 04/29/20 Page 4 of 19

_  turnber of documents Sonn nu beak from eli

 

 

Archives and Public Records (hecinatler"NS.AAL.”).

 

 

0) Upon ialormation and belief, Mr Tobiason made clear te O

 

the Defebdant tout these requests weve being made on mu behalf

 

Ht Dud ind the aforcmertiched time. per ‘sl, the: Defendeart.

 

| emailed. cables of the public records reovected which WEE

 

 

in the custa the NSLARL,, to Mf Tobiason. Ihese.

 

 

 

 

 

 

 

 

documents i _ Assen 4 (957), Assembly Bill Noo 2461),
Issetbly bill NGS, sent No. (401), Sonate Bil! Ne (M51),

 

Serate. ill No. (457), Assenbaly Conurcatfesalution No.4 (457), and

 

 

 

Senate Chua ferlde WLS all of which introduced ang

the ASth Session of the Nevada Leaislature (1997).

 

 

. 5. Th mide To: late Octbor 2014 Ck request Mt lobiasson

 

 

 

 

contacted the Defeudartt andi eauested. Ce tied! contes ot the

 

ri IC (ecotds described outa, ‘i funacugh 4, The Deendant |

 

—-

_|lAhen Celaued to. Mr Tobiason tha the? ADL APR, does NOT
en hus

 

 

fied Died of ptt (eCofr ds ia its casted S|
6.0 Notba B20 ny act MH eek al

 

— [Hhe Defendant vio, email and EP tdirbed by matt dye. _

Bradfard., insisted on cbtainin cll copies of the documedts,

 

~_tlond ooh hin to. check itd ' Defendant repel a

 

Vi. email, On the Same dass , aac told Mr “Tobiasson

 

[the NSA. does het Fura Marhfed cps of do jee a

 

 

Mk alltimes deecribedl herein the Defendant of under color

 

of state lau in his capacity ao an Acchiict/fecords (hel

 

ees the. NSLAPL. (du Exhibit A abtached )

 

 

 

 

 

 

 

 
Case 2:20-cv-00791-GMN-BNW Document 1-1 Filed 04/29/20 Page 5 of 19

Cc. CAUSE(S) OF ACTION
CLAIM 1
the following civittighte ave boon_violoteas Plaint tt cooks Decluctora delimest
1§U.5.0.8390\(c.) enumerating mu Mats and leagl lations of mvse! ml ine Detendan
ad NKO35 2 4.008, 328.018, 334.0107 wal AK 0) pusuuat joe ‘der oa T OW.

Supporting Facts: [Include all facts you consider important. State the facts clearly, in
your own words, and without citing legal authority or argument. Be sure you describe
exactly what each specific defendant (by name) did to violate your rights].

   
   
  

 

 

   

erebu incorporates ces Gl prio

SEL pi \ re A:

CAC we Department of the
1 bus emg ices Qeslan (mC Mite

‘heals ako NKS on a Navealer 2,204 he
Defendant uns aching in his Ca fay OS OL Cours thici fy the NAL AQ.
and bad tne ultiatite duty Of tion out the duties nga. by NAS

Cute WAL, which inclides NA, O10, a 0101 ul it 020
5 224,

opie ot (U hic ecuidls i) the:

 

 

 

 

 

 

 

 
  

 

o D0 ide Lcécitied Copy vudsuant Tt 5 2° rene 20 1S |
ontentss of ne public rectal has been declaredl. ‘confidential’

IL. The Defendant had previouslu wided ACE fed ppits 6
Me documents as de cibed supa. Part yan 1, in The manne pie-
scribed by NRO 224.0107. Tnse' foclo, Y e-records were NOT

considers) confidential SO there WOS Xo | lawtul (aso foc Ihe Deena
to ok cag ly la with tne pealunns ot N&S 221.090.

 

 

 

 

 
Ca

e 2:20-cv-00791-GMN-BNW_ Document 1-1

 

provide. ow cectifed.

 

“Ntecord in. his custo

 

 

 

 

certifies. documents. upon

 

2. NS 229.010. gealub its fe Defndia Fon. retusinato_—
geal ly_cvilable medium ) ot Api.

1B Plauctift adstds thet the Defendant he dil a

_ S ptotide pe with certified copies_of the d

Filed 04/29/20 Page 6 of 19

oan

 

—_

 

 

4 -
my Tao ls thet the NSLAPR. indeed

 

 

 

of the laure under the Unite

  
   

10. Plaintiff eats up

est purcuant to NS 24.020.
_ridht to the eq

 

 

 

e© Const uti ”) had

 

 

CW. oth

 

 

 

that L cannot be. acbitari

aid te cane reser unde MS 224.00 w=

VY ib.f matte asserts that NROA24.020 creates on interest
depived oy. w State official.

tL Plaintité. assertot TINS, 4. ome an intecect

 

color of state | Louw), Wo

 

 

 

 

 

 

 

4

| cks a declan
. lagu NAS 939.020. ve
ts q

 

WHliecords
diccictionas ayy By j Kay ea

 

 

 

 

Af

_ a the | I Cannot: be dep wef by the. Defendant ach _

Wace ao. _

yn! itt. wa
_ slate of ‘he K >. ah yiipert en its (eco(ds uc me —
ot att fo NRS X44.

E19 Plaintiff seeks a. declavobocy judament stating thet the
Defendant, while acting under ede
Tine of the terest ead
4 without Sic pis (CESS. Of lau.
ff se

 

 

traci

 

 

 

etd by, an aya eco oy _

 

 

aeat ele He

(10 conti cat _
ater ton

 

 

 
Case 2:20-cv-00791-GMN-BNW Document 1-1 Filed 04/29/20 Page 7 of 19

CLAIM 2

The following civil rights have been violated: M Ktecalt A ena Me ale Oo Whe

kau ti ello tM MS 4.0 wndl eg | Tenlimen
on al nga by Ht. NS.LALP dg

supa ie [Include all facts you consider important. State the facts clearly, in
your own words, and without citing legal authority or argument. Be sure you describe
exactly what each specific defendant (by name) did to violate your rights].

al. Plointit (6-0 aes and herclou IiCor, novates : cherence. abl all poor
fatiagh of ic Cube as if set Bf tu ly bei |
1 Xp The Defendant assertion that that the NS. LALR. does not ceckif

   

Velcon oo & (ecorns

 

 

 

 

 

 

 

ecuments uns fale. To fact, the invoice used bu il ec Cds
cg te by the NSLALK. ss tk hdmen Pune bathales

 

 

 

 

 

 

2. di Ye ls ealed me ing AGARE Te onoisten with ie
(ity Peyoons NO (equest_ CL Certified od of public record ON HIE

NSE ALE. ei

    

| pon (atamat lon ad beliet hes ndarAL invoice provided bu the

Lele aut n Who Capacity dé an fc Keron Mica) Wists Vauimest ecco

OS (ui fl Gefvice a he He L. A f £.

 
   

 

me the emul ‘ I hd oh 4B).

 
Case 2:20-cv-00791-GMN-BNW Document 1-1 Filed 04/29/20 Page 8 of 19

CLAIM 3

i\ . :
The following civil rights have been violated: I Louden Timenwmen’ | att 10 Gut

   

phCese wll ne Wecwom Irom We avbiivaru
OU Oldie OMNUGIS 0 A CUES WO “dle

Supporting Facts: [Include all facts you consider important. State the facts clearly, in
your own words, and without citing legal authority or argument. Be sure you describe
exactly a each specific defendant (by name) did to violate your rights].

ZL. Plaiottt ve-allaes and hereby incomovatin bu Yelerence pi
ry dd
a Whs or iio i Yawn tu beein.

aaa i ni li

  
  

In NiS WSipdu uo Gut - Wit Ms rete did AOL 10 bw Nis mM vblate .
oA. the Ly erga Cwell ja ied ee ALA. ep not

documents in an efit tp deprive me of the ridh

ihe U cl rath by N&S 249.030.

 

 
 
  

Oey ee -ndart u MAD ci We Ou \ "aso Thi dtnuing “ea
Cominedk CoP OT The dowmed (Cate \, ae vata sound me
elu becuse he wanted a wus and. manner in which the

 

edu | UVa on ts VOCS
and rm OC techon ot | KO haat 2, Wd ‘hed t le me
the oppottundy ty challenae his achions/decision. ‘The Defondanl died

if conceal nis i lf my Cat ul veh ol oy Tmo

 

 

 

 

 

 

 

 

 

 
Mase 2:20-cv-00791-GMN-BNW Document 1-1 Filed 04/29/20 Page 9 of 19

WLS lawtully cbligabed fp proud Me. wilh suclt:

 

Al. The DeSendant Hid not follow anu protocols andlor

 

procedures thet con be aecertelL to ivdfa! him depriving

 

Ime of the rialt and) intiost created) bef Ne 234. 080.

 

39. Addidehal

 

- did follow nels + of ‘secrel aac in denuing

ei

 

 

st fr certified cogi 5, Las not afudled fair
hdhed of this procedure nor the. opportunity tu have

 

the Vek dental (ev ieweld i OL reall \ ner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:20-cv-00791-GMN-BNW Document 1-1 Filed 04/29/20 Page 10 of 19

The following civil rights has been vio

Couls an my fourteenth, Hicen

 

COUNT = 4

lated: i ist Amendment 1 al tp i he
I 4y be free {coon © | inet

 

 

thereat by a sical individu

acaiad

 

 

 

( Colac of tite lw!

 

Supporting Facts: [Include all fact you consider important. State the facts clearly,
in your own words, and without citing legal authority or argument. Be sure you
describe exactly what each specific defendant (by name) did to violate your rights].

2.

Plait ft (€ “le

-hefehy incor () aies bu Hic

 

 

 

a

 

of 40

 

fo ON

ip)

 

 

~

its

 

 

 

E fit lly he

 

 

pant Owaarapns

| Both

 

 

ihe fed

 

eC

Ky

 

 

Cc fi

 

 

 

4

(od

st

 

 

 

of Cuil Coced

KC

not ty Mention the Ua

td

 

 

 

eee

 

ie.

Heetation of the officer with le

Otte Constibition assert

al wish \

fa

 

publicye

(WL hal

 

te Court. a intende

 

hy Use the Vequeste

 

 

 

x chfiek

 

 

lcupies descy

 

ibed .o

Oy

rai avagiaph A,

 

fh shou the. Biscs

yiuncies

 

 

CuNond

6t cata

 

aiclatoh ha cle

 

jon to the terms

 

 

 

Stadvies

 

 

Cc

ened. TL was unable +p

C4 b& am

 

 

 

es)

re to the Defendants actions.

 

putout this ne of cad

4). Le

Gnd. wil
Claim relies on the forn and conten

AQ. The Peal actions are. d

 

T intend to | bring an action prouunt ty 28 6.0. 8394U

at efod because the cfux of mu
of these public cor i,

oarte

 

ivecHu (esponsib

efor

 

im nedinu

 

v

adling

6 intend. to file andl tons Liat |

 

{ ate adi

 

 

tt

uid ‘in DM

 

 

Olan

(un

A Fediera

 

Cour’

 

 

AL) These iniuries came inte being on November 13,2019

with the Defends final efisal of wa

Capes of the afpronentioned) documents .

6-6

cequest for certified!
9)

10)

Case 2:20-cv-00791-GMN-BNW Document 1-1 Filed 04/29/20 Page 11 of 19

Have you filed other actions in state or federal courts involving the same or similar facts as
involved in this action? Circle one: Yes of No) If your answer is “Yes,” describe each lawsuit.
(if more than one, en hs others on an additional page answering the following questions.)

a) Defendants: A

b) Name of court and docket number: NIA

 

Cc) Disposition (for example, was the case dismissed, appealed or is it still pending?):

d) Issues raised: N/ fas

 

 

 

 

e) Approximate date it was filed: N | f
f) Approximate date of disposition: NI he

Have you filed an action in federal court that was dismissed because it was determined to be
frivolous, malicious, or failed to state a claim upon which relief could be granted? Circle one:

or No. If your answer is “Yes,” describe each lawsuit. (If you had more than three actions dismissed
based on the above reasons, describe the others on an additional page answering the following
questions.)

Lawsuit #1 dismissed as frivolous, malicious, or failed to state a claim:

a)

 

b)
c) The case was dismissed because it was found to be (circle one): (1) frivolous;
(2) malicious; or ()Yailed to state a claim upon which relief could be granted.
d) Issues i“ 6 is L ieve. ft Was
ne Vele a? Awind the wy 4 a ath akon, JO Me media. L pelieve oY slo
ie issue alle Ws ¢ We recuse it did aut (aise a fed

e) Approximate date it was filed: 5 4 | 9006 (Sub Hed \/43 500)

f) Approximate date of disposition: oO | 4 | 2006
Case 2:20-cv-00791-GMN-BNW Document 1-1 Filed 04/29/20 Page 12 of 19

Lawsuit #2 dismissed as frivolous, malicious, or failed to state a claim:

a)
b)

c)

d)

e)
f)

Defendants: N/K

Name of court and case number: NA
The case was dismissed because it was found to be (circle one): (1) frivolous;

(2) malicious; or (3) failed to state a claim upon which relief could be granted.

Issues raised: Ni A

i

 

 

 

Approximate date it was filed: N/ Ay

Approximate date of disposition: N a

Lawsuit #3 dismissed as frivolous, malicious, or failed to state a claim:

a)
b)

c)

d)

Defendants: NWA

Name of court and case number: NA
The case was dismissed because it was found to be (circle one): (1) frivolous;
(2) malicious; or (3) failed to state a claim upon which relief could be granted.

Issues raised: K

 

T

 

 

Approximate date it was filed: NA

Approximate date of disposition: Ni K
Case 2:20-cv-00791-GMN-BNW Document 1-1 Filed 04/29/20 Page 13 of 19

D. REQUEST FOR RELIEF
I believe I am entitled to the following relief:1- Foy a fy jeoue. edly
WWdament in the manner ae ‘bed herein in Yararayhs 61 oh 20.
YU for Ie hc MPeNSayoru doen ace > GAD lite
ite amount £ 5 000.00.
3. for the ward tive

of 19,000.00.
44. Aa ather eliet 0S it Cj appear Plasatitt 1S enti Ml.

I understand that a false statement or answer to any question in this complaint will subject me to penalties
of perjury. I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE
UNITED STATES OF AMERICA THAT THE FOREGOING IS TRUE AND CORRECT. See 28
U.S.C. § 1746 and 18 U.S.C. § 1621.

N/A Ad

(name of person who prepared or helped : ( gna re of plaintiff)

prepare this complaint if not the plaintiff) 4 / y

| (dag e)

Yefendla rin

DY

 
   
 
Case 2:20-cv-00791-GMN-BNW Document 1-1 Filed 04/29/20 Page 14 of 19

EXHIBIT A
From: Joshua D. Owens jowens@admin.nv.gov
Subject: RE: Certified Copies
Date: November 13, 2019 at 10:29 AM
To: toby tobiasson toby2424@aol.com

_—------ Case-2:20-ev-00791-GMN-BNW.-Document 1-1. —Filed-04/29/20--Page 15 of 19...

Toby,

1am sorry we do not certify documents. Someone could always come in person and make copies
and then take them to get notarized or bring a notary with them. That’s my only suggestion.
Tell your client ! am sorry, but it is just something that we don’t do.

Josh

From: toby tobiasson <toby2424@aol.com>
Sent: Wednesday, November 13, 2019 8:56 AM
To: Joshua D. Owens <jowens@admin.nv.gov>
Ce: Lisa Rasmussen <Lisa@I|rasmussenlaw.com>
Subject: Certified Copies

Hi Mr. Owens,

We spoke a while back about research for past senate and assembly bills from 1957. You very
quickly emailed all the requests items back to me and it was very appreciative. | called and asked
about getting these copies certified and you said that they are copies of the original and you
don’t do certified copies. Our client, Mr. Bradford is insisting on obtaining certified copies of
these items. Is it possible to double check on process of obtaining certified copies?

Thank you,
Toby Tobiasson
Pl# 1846
702-379-7387

 
Case 2:20-cv-00791-GMN-BNW Document 1-1 Filed 04/29/20 Page 16 of 19

EXHIBIT bo

EXHIBIT ph
Case 2:20-cv-00791-GMN-BNW Document 1-1 Filed 04/29/20 Page 17 of 19 .

Secretary

From: Julius Bradford <juliusbradford@aol.com>
Sent: Tuesday, May 7, 2019 2:17 PM

To: Lisa Rasmussen

Cec: Secretary

Subject: Fwd: SB 2 from 1957

Attachments: Julius Bradford.pdf

-----Original Message-—--

From: Natacha Faillers <nfaillers@admin.nv.qov>
To: Julius Bradford <juliusbradford@aol.com>
Sent: Fri, Apr 12, 2019 11:21 am

Subject: RE: SB 2 from 1957

Hi Julius,

That will not be a problem. We charge $5.00 per certification and have attached an invoice for you. Please send a check
or money to the address listed on the invoice at you convenience. Once we receive your payment, we will then certify a
copy of the bill for you and send it to your address.

Please let me know if you have any questions.

Natacha Faillers
Nevada State Library, Archives and Public Records
Working Hours 10:00am ~ 2:00pm

 

From: Julius Bradford <juliusbradford@aol.com>
Sent: Tuesday, April 09, 2019 1:25 PM

To: Natacha Faillers <nfaillers@admin.nv.gov>

Subject: Re: SB 2 from 1957

Thank you for the copy of the Bill, if possible | would like to obtain a certify copy of this same Bill and have it mailed to me.
Can you tell how much a certify copy will cost and how to pay for it. Thank you so much for your help.

Julius Bradford

-----Original Message---—

From: Natacha Faillers <nfaillers@admin.nv.gov>

To: juliusbradford@aol.com <juliusbradford@aol.com>
Sent: Thu, Mar 28, 2019 11:50 am

Subject: SB 2 from 1957

 

Hi Julius,
I have scanned and attached the 1957 SB 2 for you. I hope this helps!

Have a good day,
Case 2:20-cv-00791-GMN-BNW .Document 1-1 Filed 04/29/20 Page 18 of 19...

Natacha Faillers, Archives Assistant
Nevada State Library & Archives
100 N. Stewart Street

Carson City, NV 89701
775-684-3310/Fax 775-684-3371
cote ee. CASE 2:20-Cv-00791-GMN-BNW. Document 1-1

 

Filed 04/29/20 Page 190f19

 

NEVADA STATE LIBRARY,
ARCHIVES AND PUBLIC
RECORDS INVOICE
ARCHIVES AND RECORDS
100 North Stewart Street INVOICENO. A19-09
Carson City, NV 89701-4285 DATE April 12, 2019
7715-684-3362/775-684-3311

nfaillers@admin.nv.gov
To Julius Bradford

All Services Must be Paid in Advance

certification
ze Format Scan (200 dpi)
Scans = $3.75 each
Scans = $3 per linear foot
scanning: oversize pages on Zeutschel scanner
scanning (per page)
Duplicate

Scans (per image)
Black and White
Color

cD

Scans from Microfilm (per image to 300 dpi Tiff}
from Microfilm (per image to 300 dpi pdf)
Operator (per hour)

document handling - stitching hourly rate
- Nevada Residents (per hour)
- Non-Nevada Residents (per hour)

 

Please make all checks payable to Nevada State Archives, include invoice number, and write Astention: Natacha Faillers on envelope.

THANK YOU!
